I dissent.
This habeas corpus proceeding presents the question of the constitutionality of certain provisions, hereinafter quoted, of chapter 280, Statutes of 1931, pages 586, 587.
Petitioner, in his business of manufacturing food products for human consumption, used imported dried egg powder which was pure, sweet and in every way wholesome food and had been inspected and certified by federal officials at the time of its importation; however, he neglected and failed to comply with the provisions of said statute requiring him to post a sign or print a statement respecting his use of such import. He was, therefore, charged, under two criminal complaints, with violation of these provisions, and by this writ of habeas corpus he later secured his release upon bail. He claims that he is entitled to a full discharge from custody because the said statute is unconstitutional and void *Page 544 
in that it unduly interferes with and restricts foreign and interstate commerce; that it is discriminatory and that it is an unwarranted exercise of the police power, burdening foreign and interstate commerce, in violation of the protection afforded by the federal Constitution. However, these questions will not be considered, because I am reluctantly led to hold the view that the portions of the act here under review are not properly referred to in the title as required by section 24 of article IV of the Constitution. In this conclusion I am mindful, too, of the liberality with which we are to apply this provision, as shown by numerous decisions, several of the later cases being McClure v.Riley, 198 Cal. 23 [243 P. 429], Heron v. Riley, 209 Cal. 507
[289 P. 160], and In re Halck, 215 Cal. 500
[11 P.2d 389].
The title to the act in question is: "An act to provide for theinspection and certification of liquid eggs, frozen eggs and dried eggs and any other egg products produced in the state of California and within the United States and imported into the state of California from without the United States for the purpose of human consumption; to prescribe certain powers and duties of the state department of public health with respect thereto, and to provide penalties for violations of the provisions of this act."
Section 1 of the act provides for the production of egg products under sanitary conditions where produced in California or the United States. Section 2 provides that such egg products imported into this state from without the United States shall be sold in this state subject to inspection and labeling as provided for later in the act. Section 3 provides that such products shall not be sold until inspected by the state board of health and until a permit shall be issued by that board. It further provides that such products shall be sold only from the original containers upon which shall appear a certificate of the board of health in black letters, not less than one inch high, to the effect that the article was imported into the state from without the United States and had been inspected upon a certain day by the state board of health. Section 4 provides that importers and wholesale distributors of such products shall, when requested, furnish said board a record of the manufacturers to whom such products are sold in order to facilitate inspection. Section 5 provides that the container in which such imported products are sold shall have a label, *Page 545 
not less than two inches high, giving the name of the manufacturer and country of manufacture and that all retailers shall sell the products from said container and shall inform each purchaser of the origin of said products. Then follow the provisions here under review (being the remainder of said section 5), which read as follows:
"All restaurants, hotels, cafes, bakeries and confectioneries using or serving frozen eggs, dried eggs, liquid eggs or other egg products imported from without the United States must place a sign in letters not less than four inches high in some conspicuous place in their places of business so that the consumer or customer entering their places of business can see it, which sign shall read `frozen eggs (or dried eggs, or liquid eggs, or egg products, as the case may be) imported from without the United States used here'. All manufacturers of any food products using liquid eggs, frozen eggs, dried eggs or other egg products imported from without the United States in the manufacture of food products shall stamp on each individual package or container of said food products in letters not less than one-quarter inch in size a statement to the effect that frozen eggs (or liquid eggs, or dried eggs, or other egg products, as the case may be) imported from without the United States have been used in the manufacture of this product."
It seems too clear for controversy that the inspection and certification of such eggs and egg products provided for by the title, suggests only that the products, before reaching the channels of trade in this state, be inspected as to their fitness for human consumption and, if found so fit, that this fact be authenticated by official authority. Indulging the utmost liberality in the consideration of this title, the mind cannot come to rest upon the proposition that a restaurateur, by displaying a conspicuous sign in a conspicuous place to the effect that he is using the article already inspected and certified, in the manufacture of other food products, is thereby further certifying to its wholesomeness for consumption. Manifestly the object of these latter provisions is to discourage the consumption of these articles and to restrict the sale and use thereof rather than to proclaim or certify to their virtue as food. In short, the provisions in question can be properly referred to only by a title covering regulation of the sale and use of such products, *Page 546 
for the equivalent of which reference we look in vain to the title of this act. The word "certification" as used in the title thereof can by no stretch of the imagination be held a sufficient reference to the provisions here under discussion, which are regulatory provisions to be observed in the sale or use of the products after they have lost their identity as articles of commerce. The legislature of the state of Washington enacted substantially similar legislation and used as its title the following: "An act relating to and regulating the sale of eggs providing for the classification, labeling and marking thereof and providing penalties for violation thereof". (Parrott  Co.
v. Benson et al., 114 Wn. 117 [194 P. 986].) For the above reasons it is my opinion that the writ should be sustained and the prisoner discharged.
Curtis, J., concurred.